EXAS



                       July 18, 1969         Webably evermloiibn

Honorable 0. N. Humphreys,Jr.
Administrator
Texas Liquor Control Board
sem Houston state Offloe Wllldlng
Capitol Statloti
Austin, Texas 78701               Opinion        No. 435

                                      RE:     Questiona con-
                                              oernlng the deS-
                                              lnition of “prea-
                                              lee” within the
                                              meaning OS the
                                             ,Texae Liquor Con-
                                              trol Aot a8 amend-
                                              ed by Aats OS the
                                              6lst Legislature,
                                              R8 lar Se8aion,
                                              19r9, and related
Dear Mr. Humphreya:                           queationa.
        This is in relrponre to your letter OS July
10, 1969, in whioh you inquireas followa:
               1,
                @estlon No. 1. Under the pro-
            visions OS Senate Bill 27 and House
            Bill 1440 may an applloa& for a
            Package Store Permit designate, and
            map the Board or Administrator      ap-
            prove, ae the lloenred remleee, an
            area within a buildingPother than
            a hotel ae deiined In the mxar
            Liquor Control Aot) leas than the
            entire building?
               “Queet;on’N;. 2. If, in any OS
            the exams en a ave. the PaokaRie
            store opkation la-oompl&ely-wal-
            led o?S from the rest of the bulld-

                               -2165-
                                                    L    .




Hon. 0. N. Humphreya, Jr.,   paso 2,   (M-435)



           lng and 1s aooeselble only by a door
           or doors opening onto a publlo street,
           sidewalk, or other publla way, and
           having a street addrese designation
           different frcm the remainder of the
           building, could the package store then
           be aoneldered a separate *building’
           In substantialcanplianoewith the
           meaning of ‘building’In Seotlon
           3-a(7), Artlole I, Texas Liquor
           Control Aot?
               “Question No. 3. If the answer
           to Question No. 2 Is ‘yes,’would the
           statue be ohanged by allowing, for
           Sire proteotion,an exit door oon-
           struoted no that It oan be opened
           only SraP Inside the lloensed prem-'
           Ire8 and to be ueed for emergemy
           purpose6 only, opening Into another
           building under the came roof?‘)
        Your Inquiry ariaen from the passage o? Senate
Bill 2’7,Aots 61st Leg., R.S. 1969, oh. 38, p. 80 and
House Bill 1440, A&e 61at Leg., R. S. 1969, ah.
P.          After giving effect to,the,eetwo .b,llls.
Sec.ArtIole      I, Texas Liquor Control Aots reads
in pertinent part aa follows:
              * $+r%   applicant for a Pa&age
           Store rermlt or a renewal thereof
           rhall have authority to designate aa
            tpremlse’and the Board or Administrator
           shall not approve a lesser area than
           that epeaIfloallgdefined as ‘premlae’
           In Section 3-a (7) of Article I of the
           Texas Llquoy Control Aot as enaoted by
           the 44th Legislature,2nd Called Sea-
           alon, 1935, ae amended. Every permlt-
           tee shall have and maintain exoluaive
           oooupanoy and control OS the entire ll-
           censed premises In every phase of the
           storage, distribution,poeeesalon,and
           transportationand aale of all alao-
           holic beverages purohased, atored or
           sold on the lloen~$i&remlses.* * *I’
Ron. 0. N. Humphreys, Jr., Page 3, (M-b351


        Article 3-a (7) of the Texas Liquor Control
Act will remain unahanged after the applicationof
the two bills and continues to read as follows:
             "~Premlse'shall mean the grounds
          as well as all the buildings, vehicles,
          and appurtenancespertaining there-
          to, and shall also Include any adja-
          cent premises, If directly or ln-
          directly under the control of the
          ssme peraon; provided, however, that
          subjeat to the approval of the Board
          or Administrator,an Applloantmay
          designate a portlon of the grounds,
          building, vehloles, or appurtenanoer
          which shall not be a part of the
          Lloenaed Premlae."
         It Is the.oplnlon of thla of?108 that follow-
ing the eSfeatIve date of 5. B. 27, Acts 6lst Leg.,
R.S. 1969, ch. 38, pa @l and Ii.B. 1440, Acts 61st
Leg., R.S. 1969, ch.         P*        that an appll-
cant for a Package Sto~rmlt~eslgnate           and
the Board or Administratormay approve as the licensed
premlae an area within a building leas than the entire
building.
        In view of the answer to the first question
It Is not neoessary to answer the last two questions.
                SUMMARY
       Senate Bill 27, Acts 61st Leg., R.S.
       1969, eh, 38, p. 80 and House Bill 1440,
       Acta, 61st Legs, R. S. 1969, ch.,
                 make no than es in the pro-
       %sEZi%f    Section 3-a77), Art1010 I,
       Texas Liquor Control Act, ooncernfng
       the Issuanoe of permits for an area
       less than~an entire building, nor the
       application thereof.
                            l!o&2 very truly,
                     Jr.,
Hon. 0. N. Iiumphreys,       P4P 4,   (M-hS)



Prepared by Howard M. Fender
Assistant Attorney aeneral
APPROVED:
OPINION coMMI!FmE:
Kerns Taylor, Chalman
George Kelton, Vlae-Chalmfin
John Reeves
Harold Kenrmdy
Bennle Bock
Houghton Brownlee
Hawthorne Phillips
Exeoutive Assistant




                            -2168-